DETAILED ACTION
The application of Larson et al., for a “Countermeasure implementation for processing stage devices” filed on September 4, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on September 4, 2020 has been considered.
Claims 1-15 are presented for examination. 
Claims 1, 2, 5, 6, 8, 9, and 12-15 are rejected under 35 USC § 102.

Claims 3-4, 7, and 10-11 are objected to while containing allowable matter.

Claims 3 and 10 are objected to for containing minor informalities.

Specification

The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claims 3 and 10 are objected to because of the following informalities:
In claim 3, line 6, “the first processing device” should be changed to “the first processing stage device”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Giannetti et al. (U.S. PGPUB 20130293926).
 
As per claims 1 and 9, Giannetti discloses an apparatus/method comprising:
a first processing stage device to process data; a second processing stage device to process the processed data; and a control device (Figs. 1-3) to:
access first performance information of the first processing stage device; determine, from the accessed first performance information, an operational state of the first processing stage device ([0050]-[0053]);
determine whether a countermeasure is to be taken based on the determined operational state of the first processing stage device, wherein the countermeasure is to improve the operational state of the first processing stage device; and based on a determination that a countermeasure is to be taken, output an instruction for the countermeasure to be implemented (Fig. 3).


determine, from the accessed second performance information, an operational state of the second processing stage device; determine whether a second countermeasure is to be taken based on the determined operational state of the second processing stage device, wherein the second countermeasure is to improve an operational state of the second processing stage device; and based on a determination that a second countermeasure is to be taken, output an instruction for the second countermeasure action to be implemented (Figs. 1-3).

As per claim 5, Giannetti discloses the first processing stage device and the second processing stage device comprise processing stage devices in a pipeline of one of printing operation ([0006], “a print production pipeline/workflow”) or a graphical display operation.

As per claims 6 and 12, Giannetti discloses the control device is further to: determine a severity level of the operational state of the first processing stage device ([0025]-[0026]); select the countermeasure from a set of countermeasures based on the determined severity level of the operation state; and wherein the countermeasure corresponds to the selected countermeasure (Fig. 3).

As per claim 8, Giannetti discloses the control device is further to: at least one of: log a history of information pertaining to the implemented countermeasure ([0043]-

As per claim 13, Giannetti discloses logging a history of information pertaining to the corrective action; and determining a health status of the first processing stage device based on the logged history ([0043]-[0044]).

As per claim 14, Giannetti discloses outputting information pertaining to the corrective action to an external server, wherein the external server is to determine a health status of the first processing stage device based on the information (Figs. 1-3).

As per claim 15, Giannetti discloses a control device comprising: 
an interface component to receive first performance information of a first processing stage device and second performance information of a second processing stage device, wherein the second processing stage device is to process data that the first processing stage device has processed (Figs. 1-3);
a controller to: determine, from the received first performance information of the first processing stage device, a first operational state of the first processing stage device; determine, from the received second performance information of the second processing stage device, a second operational state of the second processing stage device ([0050]-[0053]) and (Fig. 3, element 304);
determine, based on the first operational state, the second operational state, or both, that a rate at which the second processing stage device processes data is to fall below a predefined rate ([0045]-[0053]); and
based on a determination that the rate at which the second processing stage device processes data is to fall below the predefined rate, output an instruction for a countermeasure action to be taken to improve the rate at which the second processing stage device processes data ([0045]-[0053]) and (Fig. 3).
Allowable Subject Matter
Claims 3-4, 7, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined that the inclusion of the limitations of dependent claims 3-4, 7, and 10-11 in their respective independent claims 1, 9, and 15, when read within the entirety of the remainder of the respective limitations of independent claims 1, 9, and 15, makes the claims allowable over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Elmira Mehrmanesh/